Ostrander, J.
(concurring). If no other remedy is provided in special proceedings, the remedy to correct errors of law has been by certiorari. See the cases collected in the opinion in Hartz v. Wayne Circuit Judge, 164 Mich. 231 (129 N. W. 25). But the courts exercise caution in granting and are indisposed to grant the writ in cases where another remedy exists. Farrell v. Taylor, 12 Mich. 113; Tucker v. Drain Commissioner, 50 Mich. 5 (14 N. W. 676); *373Galloway v. Corbitt, 52 Mich. 460 (18 N. W. 218); Hartz v. Brown, 165 Mich. 660 (131 N. W. 75); Loomis v. Hartz, 165 Mich. 662 (131 N. W. 85).
The proceeding now in hand is a special proceeding. In 1909, by Act No. 283 (2 How. Stat. [2d Ed.] §2173), the legislature added to the statute governing such proceedings the words, “subject to the right of appeal to the Supreme Court according to law.” How ought this provision of the statute to be construed? Mr. Justice Brooke determines that it added nothing to the law; that it is declaratory merely of the right of a party to sue out a writ of certiorari. I do not agree with him, believing, as I do, that the statute provision should be given some effect. Reasons urged in some of the cases above cited why the remedy by certiorari is inadequate may have influenced, and undoubtedly did influence, the legislature to provide some other remedy. The law provides for an appeal from the determination of the township board to the circuit court in which—
“The same proceedings shall be had thereupon, as near as may be, and with a like effect as in cases of appeal from judgments rendered before justices of the peace. * * * And either party to said proceedings on said appeal shall be entitled to have the issue in such proceedings tried by a jury, as in ordinary suits in said court.”
There is no practice which permits the reversal of a judgment and a new trial in certiorari proceedings. And yet it is evident, in the matter at bar, that relief ought to go no further than to remedy the action of the circuit court which is found to be erroneous. Just such relief can be granted, and the proceedings anterior to the committing of error can' be saved, if the errors of the circuit court are reviewed in this court by writ of error.
In Re Mower’s Appeal, 48 Mich. 441, 447 (12 N. W. 646), which was an appeal from the allowance of an *374administrator’s account, it was urged that errors, if any, of the circuit court could not be reviewed and corrected in this court on writ of error. In overruling the contention, this court said:
“We also think this case is properly brought to this court by writ of error. The statute provides that:
“ ‘In all cases not otherwise provided for any person aggrieved by any order, sentence, decree, or denial of a judge of probate, may appeal therefrom to the circuit court.’
“The jurisdiction of the probate court is such that very different proceedings requiring wholly different treatment in the circuit court may be brought up by appeal, and they must be proceeded with in that court according to their nature and proper analogies. Where the proceeding in the probate court involves common-law questions and stands in the place of a suit at law, it naturally assumes the form of a common-law suit in the circuit court, and it is very proper and not unusual to provide for the making up of a common-law issue. The trial of such an issue will not be different from any common-law trial, and exceptions may be settled and writ of error had as in other cases. But appeals from interlocutory orders cannot take that form: Churchill v. Burt, 32 Mich. 490; nor proceedings for the removal of an administrator: Conrad v. Button, 28 Mich. 365; or for the appointment of a guardian: Cameron v. Bentley, 28 Mich. 520. But in several cases appeals from the final accounting of an administrator have been proceeded in as common-law cases without difficulty or confusion. Hall v. Grovier, 25 Mich. 428; Brown v. Forsche, 43 Mich. 492 [5 N. W. 1011].
“But it does not follow that the case is to be tried in the circuit court exactly as an ordinary suit at law would be, and all questions disposed of in the same way. So far as the case is peculiar, it must have peculiar treatment, afid if the questions are such as it is improper to submit to a jury, the right of trial by jury cannot be demanded in respect to them; and to that extent the ordinary course and practice of the court must be conformed to the case. Now in the case of administration accounts there are questions of this character, and the question which is most *375earnestly contested on this record is one of them. The statute provides for certain definite allowances to executors and administrators for their services as such; but it also provides that ‘in all cases such further allowances may be made as the judge of probate shall deem just and reasonable for any extraordinary services not required of an executor or administrator in the common course of his duty.’ Comp. L. § 4491. It is not contested that a settlement including such an allowance may be appealed to the circuit court; but it was never contemplated that when the case reached that court the judgment of a jury might be substituted for the discretion of the judge in respect to such allowances. The case of a guardian’s accounting is strictly analogous, and we have heretofore had occasion to explain that, when the case is brought into the circuit court, it is to be dealt with as an equitable proceeding rather than a legal. Gott v. Culp, 45 Mich. 265 [7 N. W. 767]. But as no provision is made for appealing as in chancery cases from the circuit to this court, the undoubted appellate authority of this court over these as well as all others, requires for its exercise the employment of the writ of error; and there is no difficulty in reaching by means of it all questions that are reviewable.”
In other words, the court, while refusing to exercise anything but judicial power, in such cases, fixed upon the writ most adaptable to such exercise of power in reviewing the action of the circuit court. In proceedings by railroad companies to condemn land, the statute gives a right of appeal to this court from orders confirming awards. In such cases this court has confined itself to the review of alleged errors of law. In other cases, where proceedings are had before boards or public officers, as in cases disposed of by the Michigan railroad commission, the right of review in this court is given in the statute, with more or less of attempt to state what this court may do in cases which are appealed. So, in the present case, while the legislature has not pointed out the method of review nor the order or ruling which this court *376may make, it has saved the right to a review. It is not contemplated that this court will exercise other than judicial powers. It is contemplated that it shall use such powers, and I construe the law as affording a review by the means most effective in discovering and correcting such errors as the circuit court, exercising the jurisdiction which it exercises, has committed. Clearly the effective method to be employed is the writ of error. A reversal of the conclusion reached in the circuit court, which under the statute can involve only the question' of the necessity for laying out the highway and the value of the property taken, for errors of law committed in that court, will affect the trial only and a new trial may then be had. The practice at the trial and thereafter may conform to the remedy to be sought. There will be no confusion and all rights will be duly protected.
No rule having been made governing the practice in such cases, and no injury resulting from such a course, we should treat the writ of certiorari in this case as if it were a writ of error and enter judgment accordingly. This decision should and will have all of the force and effect of a rule of court governing the practice in similar cases.
I agree with Mr. Justice Brooke with respect to other conclusions he reaches and am of opinion that the judgment of the court should be that the judgment of the circuit court be reversed, and a new trial granted.
McAlvay, C. J., and Kuhn, Stone, Bird, Moore, and Steere, JJ., concurred with Ostrander, J.